Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., Hydrogel droplet microarrays with trapped antibody-functionalized beads for multiplexed protein analysis, Lab Chip, 2011, 11, 528–534.
Examiner notes that the description of the solid film (the solid film is formed…and adheres the beads to the solid surface) is a product by process limitation.  If the reference teaches the product (i.e., the solid film), then the claim limitations are met.
Moreover, with respect to claims 11 and 57, the following language will be considered to be intended use: “thereby capable of causing a positive test result in said assay” (claims 11 and 57), “and further wherein said assay includes an incubation step at a temperature greater than 60 degrees Celsius”, (claim 11), “that adheres liquid matrix in which the beads are suspended to a solid surface” and “further wherein a positive assay reaction occurs when the 
Li, throughout the reference and especially at 529-530, teaches beads (polystyrene microspheres/beads; Materials section) with an attached quality control mechanism (Beads are coated with anti-immunoglobulin antibodies (goat anti-mouse IgG antibodies); Investigation of bead concentration and sample incubation time).  The specification at [0101] of the PGPUB admits that anti-immunoglobulin antibodies can be a quality control moiety.  Li at 529-530 (Investigation of bead concentrations and sample incubation time) teaches that the moiety is reactive in the assay (goat anti-mouse IgG antibodies will naturally bind to chicken anti-goat IgG). Since the moiety is reactive, it is capable of causing a positive test result in the assay.  While the assay described in Li does not include an incubation step at the claimed temperature, it would be capable of being used in an assay containing the assay step with the claimed temperature.  Li at 529-530 teaches using a solid film (solidified alginate) that is formed by a liquid matrix containing a suspension of beads.  The instant specification at [0031] admits that the liquid matrix can be alginate.  Li at 529-530 teaches that after the alginate gels, it forms a solid (which can be considered a solid film) and adheres the beads to the solid surface.  The alginate is a liquid at room temperature (see 529-530) but then solidifies after application to the solid surface (after application to the slide and CaCl2 gelation). This gel is capable of retaining the beads on the solid surface during the assay processing.
solid in an assay at 60 degrees C. While lines 3-4 recites “wherein said assay includes an incubation step at a temperature greater than 60 degrees Centigrade”, and lines 5-6 recites “a solid film that directly adheres beads to a solid surface”, and lines 8-9 recites “and further wherein a positive assay reaction occurs when the solid surface with attached beads and matrix are processed in the assay”, none of these limitations requires that the solid film, that is processed in an assay in which there is a step of incubating at 60 degrees, remains a solid at 60 degrees. Therefore the alginate gel of Li meets the limitations of the solid film in claim 11.
With respect to claim 12, Li at 529 (Microarray fabrication) teaches using a microscope slide (glass slides).
With respect to claim 14, Li at 529 (Investigation of bead concentration and sample incubation time) teaches using alginate (which are carbohydrate) solutions containing antibodies (which are proteins).
With respect to claim 14, this claim describes the intended use of the device.  The device is capable of being using with an immunohistochemical stain.  Also, Alexa 532 (which Li uses at 529) can be used as an immunohistochemical stain.
With respect to claim 15, this limitation is an intended use of the device.  While the assay described in Li does not include antigen retrieval, it would be capable of being used in an assay containing the assay step with the claimed temperature.  See e.g.,  Jamalzaei P, Valojerdi MR, Montazeri L, Baharvand H. Effects of alginate concentration and ovarian cells on in vitro development of mouse preantral follicles: a factorial study. Int J Fertil Steril. 2020; 13(4): 330-338 at 332 (Histological processing) which performs antigen retrieval on alginate hydrogels.

	With respect to claim 17, Li at 529-530 (Investigation of bead concentration and sample incubation time) teaches goat anti-mouse IgG antibodies (which are peptides). 


Claim(s) 11-17 and 57-58 is/are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 4,066,744 (hereinafter “Price”) .
Price discloses a reagent and test slide used for serological detection of gonorrheal antibodies in human blood serum or synovial fluid.  The reagent comprises latex particles having absorbed on their surfaces an inert protein, such as bovine serum albumin and a heat labile antigen derived from Neisseria gonorrhoeae bacteria exhibiting T.sub.1 colonial morphology.  The reagent may be employed by several forms, for example, as a liquid suspension of the latex particles, or in the form of a dried deposit of the latex particles.  Abstract.
Price further discloses that in the preparation of the test slides or cards, the latex reagent (and absorbing antigen where employed) is constituted as a solution or suspension in a volatile liquid medium, advantageously an aqueous medium.  Such solutions or suspensions may also contain potentiating or resuspending aids.  It has been found, in accordance with the invention that a number of adjuvants contribute to the ease of resuspension of dried reagents and serve to produce a firm bonding of the dried reagent to the test slide surface.  These adjuvants include, for example, bovine serum albumin in concentrations up to and including lactalbumin hydrolysate in concentrations up to and including 5%, 1% being optimal; and gum arabic in concentration of about 0.5%. Column 8, line 63 to column 9, line 9.	
It has also been found, in accordance with the invention, that the inclusion of a saccharide, such as sucrose or mannitol in the reagent provides, upon drying, a hard, glaze-like finish to the dried test spot which protects it against abrasion and mechanical damage, thereby aiding in packing and storage.  The saccharide also provides a matrix which helps to avoid disintegration of the reagent deposit. Column 9, lines 10-17.
As to claim 11, the Price particles with antigen are equivalent to Applicant’s claimed beads with a control moiety. The bovine serum albumin or lactalbumin hydrolysate or gum Arabic or saccharide such as sucrose or mannitol are equivalent to Applicant’s claimed matrix that directly adheres the beads to a solid surface (test slide surface).
As to claim 12, the surface is a test slide surface (see abstract and column 8, line 63 to column 9, line 9).
As to claim 13, the bovine serum albumin (col. 8, line 63 to col. 9, line 9) is equivalent to the claimed protein, and the additional saccharide (col. 9, lines 10-17) is equivalent to the claimed carbohydrate.
As to claim 14, examiner notes that the claim is directed to a device as opposed to a method of performing an assay. Examiner also notes that there is no steps inherent in the term “immunohistochemical”. The term appears to refer to use that relates to immunology, chemicals, and tissue or cells. The Price test slide is capable of being used with any of those elements, and thus meets the claim.
in any way in a method that has an antigen retrieval step at a temperature greater than 60 degrees.
As to claim 16, see Price at column 2, lines 30-36.
As to clam 17, the bovine serum albumin (col. 8, line 63 to col. 9, line 9), being a protein, includes a peptide.
As to claim 57, Price discloses drying (i.e., solidifying) without disclosure of a cross-linker, and it is understood that a cross-linker is not needed since Price discloses that the reagents are merely dried to bond to the test slide (col. 8, line 63 to col. 9, line 9; and col. 9, lines 10-17). 
As to claim 58, Examiner notes that the beads are capable of being used as a quality control. Examiner also notes that the claim does not specify how the test slide or reagents on the test slide are being used in an assay other than that the reagents are reactive in an assay, and that the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade. The Price reagents meet these limitations because the reagents are capable of being reactive in an assay at a temperature of over 60 degrees centigrade, and the beads are .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the Li device could not have been used with an assay incubation step at a temperature greater than 60 degrees centrigrade. Applicant argues that the alginate gel that retains the beads would have weakened or dissolved to the point that the beads would dislodge and the device would not function. 
Examiner however notes that there is nothing in claim 11 that requires that the solid film remain a solid in an assay at 60 degrees C. While lines 3-4 recites “wherein said assay includes an incubation step at a temperature greater than 60 degrees Centigrade”, and lines 5-6 recites “a solid film that directly adheres beads to a solid surface”, and lines 8-9 recites “and further wherein a positive assay reaction occurs when the solid surface with attached beads and matrix are processed in the assay”, none of these limitations requires that the solid film, that is processed in an assay in which there is a step of incubating at 60 degrees, remains a solid at 60 degrees. Therefore the alginate gel of Li meets the limitations of the solid film in claim 11.
Examiner also notes that claim 57 does not recite anything about incubating at 60 degrees centrigrade.
Examiner notes that Applicant’s specification in paragraph 0113 discloses that agarose is unsuitable as a matrix because it is solid at room temperature and liquefies upon warming, 
Applicant also state that Li teaches that the mechanical stability can be improved by increasing the degree of alginate cross-linking/polymerization, whereas Applicant’s invention does not require cross-linking in order to form a mechanically stable solid film that can retain the beads on the solid surface. Rather, the solid film forms spontaneously when the liquid form of the matrix dries. 
Examiner notes that claim 11 does not preclude use of a cross-linker. Regarding claim 57, which recites “without the subsequent addition of a cross-linker”, i.e., which precludes a cross-liner in the device, Examiner notes that Li is not used as a prior art reference. Rather, a new reference (the patent to Li) is used as a grounds for rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,008,052, discloses in the abstract and throughout the patent a control slide having cells fixed, reduced and dried on the side with a protein and membrane stabilizing compound. Stabilizing compounds can be used to stabilize antibody labeled beads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641